DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 1/5/2021.
Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "increase the speed after decreasing the speed and the further speed up and maintain a determine speed".  It is unclear as recited what constitutes “then further speed up” since the claim does not provide a frame of reference for the first “increase the speed” .  The broadest reasonable interpretation is that any “increase the speed” for a very small period may also therein contain “then further speed up”.
Similarly, Claim 10 recites “increasing the speed, speeding up further, and maintaining the determined speed”.  It is unclear as recited what constitutes “speeding up further” since the claim does not provide a frame of reference for the first “increasing the speed” .  The broadest reasonable interpretation is that any “increasing the speed” for any small period may also therein contain “speeding up further”.
Claim 7 recites “a fourth speed greater than a third speed and then decrease the speed to operate the pump motor at the third speed”.  It is confusing as written whether the pump motor operates at the third speed prior to the fourth speed, since Applicant defines the fourth speed relative to the third speed, prior to the actual step of operating at the third speed.
Similarly, claim 17 recites similar language to claim 7 and is rejected for the same reason of lack of clarity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Je et al. (KR 10-1756408 ) (cited by Applicant) (machine translation attached) in view of McGill et al. (US20040078902A1).
Re claim 1, Je discloses a laundry treatment machine (ref. 100) comprising: a washing tub (ref. 122); a main motor (ref. 138, 220) to supply torque to the washing tub; a pump (ref. 141); a pump motor (ref. 630) to operate the pump; a pump driving apparatus (ref. 620) to drive the pump motor; and a main controller (ref. 210)  to control the pump driving apparatus to operate the pump based on changes in the speed of the main motor during dewatering (¶ [0105] control the speed of the motor to be sequentially or stepwise decreased as the calculated motor speed ripple is larger.), 
wherein, when the main motor speeds up, the main controller controls the pump motor to decrease the speed for a set period of time decreasing the speed (control the speed of the motor to be sequentially or stepwise decreased as the calculated motor speed ripple is larger)
Je does not explicitly disclose increase the speed after decreasing the speed, and then further speed up and maintain a determined speed.  However, McGill discloses it is known in the laundry treatment art (abstract) to provide decrease a drain pump speed, increase the speed after decreasing the speed, and then further speed up and maintain a determined speed (claims 1 and 4 note either stopping the pump and/or half wave alternating current, followed by return to full wave alternating current; said alternating between speeds satisfying the “increase the speed” and “then further speed”, as claimed) 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the laundry treatment machine of Je to further include increase the speed after decreasing the speed, as suggested by McGill in order to maintain a discharge rate while reducing noise and pump blockage.
EXAMINER’S NOTE: Examiner notes that controller language must recite “configured to” or “programmed to” to give patentable weight to the controller method steps.  Otherwise, the steps may be performed by any general purpose controller computing unit.  See MPEP 2114.
Re claim 10, Independent claim 10 reads as a method of controlling a laundry treatment machine of claim 1.  Je further discloses the method (¶ [0003]) and therefore Je/McGill satisfies claim 10 as shown above.
Re claims 2 and 14, wherein, when the main motor speeds up within a range between a first speed and a second speed greater than the first speed (¶ [0162] acceleration section) the main controller controls the pump motor to decrease the speed for a set period of time (see Je above), increase the speed after decreasing the speed, and then further speed up and maintain a determined speed (see McGill above).
Re claims 3 and 13, Je/McGill discloses wherein, when the main motor speeds up (Je ¶ [0105]), the main controller controls the pump motor to operate again after stopping the pump motor (McGill claim 1 (b) stopping the pump), and then increase the speed (repeating steps (a), see claim 4 full wave).
Re claim 4, Regarding “wherein the wash water is released from the laundry while the main motor speeds up and is introduced while the speed of the pump motor decreases, and the pump drains the wash water while the pump motor speeds up”, the dehydration of water is inherent in the dehydration cycle and it being inherent either at stopped/half current/full wave, the pump drains the wash water.
Re claims 5 and 11, McGill further disclose wherein the main controller controls to decrease speed of the pump motor for a preset period from time which the speed of the pump motor decreases (claim 1 second period of time).
Re claims 6 and 16 and 19, Je/McGill discloses when the main motor speeds up to a speed greater than the second speed (Je ¶ [0105]), the main controller controls the pump motor to decrease the speed for a set period of time (Je ¶ [0105], McGill claim 1), increase the speed after decreasing the speed, and then further speed up and maintain a second determined speed (McGill claim 1 full wave).  Re claim 16, regarding “wherein the determined speed of the pump motor when the main motor speeds up within a range between the first speed and the second speed is lower than the second determined speed of the pump motor when the main motor speeds up to a speed greater than the second speed”, McGill discloses stop to full wave range (claim 1).
Re claims 9 and 18, Je further discloses wherein the main controller sets the speed of the pump motor based on the speed of the main motor and the water level (¶ [0095] water level….controls the rotational speed of the motor 630 to vary based on the calculated heading).

Allowable Subject Matter
Claims 7-8 and 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, suggest or motivate wherein, when the pump motor further speeds up, the main controller controls the pump motor to increase the speed to a fourth speed greater than a third speed and then decrease the speed to operate the pump motor at the third speed, in the context of claims 7 and 17.   
The prior art of record does not teach or suggest further comprising: counting the number of times the speed of the pump motor increases to a speed greater than the determined speed, and when the count reaches a specified number of times, the speed of the pump motor is increased after the speed of the pump motor is decreased, in the context of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140041129A1  note stopping of drain during acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711